NO. 07-09-0254-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

OCTOBER 12, 2009
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â ______________________________

IN THE MATTER OF THE MARRIAGE OF
STEPHANIE SHEREE TROGLIN AND RONNIE JEAN TROGLIN, JR.
AND IN THE INTEREST OF D.K.T. AND T.M.T., CHILDREN
_________________________________

FROM THE 316TH DISTRICT COURT OF HUTCHINSON COUNTY;

NO. 37,567; HONORABLE JOHN LAGRONE, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
MEMORANDUM OPINION
Â Â Â Â Â Â Â Â Â Â Ronnie J. Troglin, Jr. appeals a divorce decree nunc pro tunc signed July 8, 2009. 
Troglin has filed a motion requesting voluntary dismissal of his appeal.  Attached to the
motion as an exhibit is an âagreed modified divorce decreeâ signed September 14.  Troglin
supports his motion to dismiss with certificates of conference stating that counsel for
appellee Stephanie S. Troglin and the attorney ad litem for the Troglin children do not
oppose the requested relief. 
Â Â Â Â Â Â Â Â Â Â Finding the motion complies with the requirements of Rule of Appellate Procedure
42.1(a)(1) and that granting the motion will not prevent any party from seeking relief to
which it would otherwise be entitled, we dismiss Troglinâs appeal. 
Â Â Â Â Â Â Â Â Â Â Having disposed of the appeal at Troglinâs request, we will not entertain a motion
for rehearing.  Our mandate in the appeal will issue forthwith.

Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â James T. Campbell
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Justice

d, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov't Code
Ann. §75.002(a)(1) (Vernon Supp. 2004).